DETAILED ACTION
This Office action is in response to the amendment filed 15 August 2022. Claims 29-52 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 29, 32-39, and 42-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talarico et al. (US 2021/03385855) in view of Ying et al. (US 2019/0053211).
For Claims 29, 49, and 50, Talarico teaches a method for transmitting information on an uplink (UL) shared channel within a cell of a radio access network (see paragraphs 25-26, 17: configured grant, PUSCH), a user equipment (UE) configured to transmit information on an uplink (UL) shared channel within a cell of a radio access network, the UE comprising: transceiver circuitry configured to communicate with a network node serving the cell; and processing circuitry operatively coupled to the transceiver circuitry (see paragraphs 45, 50, 53, 54), and a non-transitory, computer-readable medium storing computer-executable instructions to be executed by at least one processor of a user equipment (UE) (see paragraph 168), the method comprising: 
receiving, from a network node serving the cell, a configured uplink grant of resources for transmitting information on the UL shared channel, wherein the configured uplink grant includes: first information identifying particular timeslots during which transmission on the UL shared channel is allowed (see paragraph 56: configured grant mechanism; paragraphs 86, 87: time domain resources, slot granularity); and 
transmitting information on at least one of the instances of the UL shared channel identified by the second information, during one or more of the particular timeslots identified by the first information (see paragraphs 198, 200: transmission on PUSCH as configured).  
Talarico as applied above is not explicit as to, but Ying teaches the configured uplink grant including second information identifying a plurality of consecutive instances of the UL shared channel within a timeslot, wherein the second information is applicable to all of the particular timeslots identified by the first information (see abstract, paragraphs 8-9: PUSCH repetitions, time domain allocations; paragraph 266: PUSCH bitmap of minislots within period, indication of starting symbol and length).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage resources as in Ying when implementing the method of Talarico. The motivation would be to reduce signaling overhead.
For Claims 39, 51, and 52, Talarico teaches a method for scheduling transmission, by user equipment (UEs), of information on an uplink (UL) shared channel within a cell of a radio access network, a network node configured to schedule transmission, by user equipment (UEs), of information on an uplink (UL) shared channel within a cell of a radio access network, the network node comprising: radio network interface circuitry configured to communicate with UEs via the cell; and processing circuitry operably coupled to the radio network interface circuitry (see paragraphs 43-44), a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry of a network node configured to schedule transmission by user equipment (UEs) on an uplink (UL) shared channel within a cell of a radio access network, (see paragraphs 45-46, 168-169), the method comprising: 
transmitting, to a user equipment (UE) operating within the cell, a configured uplink grant of resources for transmitting information on the UL shared channel, wherein the configured uplink grant includes: first information identifying particular timeslots during which transmission on the UL shared channel is allowed (see paragraph 56: configured grant mechanism; paragraphs 86, 87: time domain resources, slot granularity); and 
receiving, from the UE, information on at least one of the instances of the UL shared channel identified by the second information, during at least one of the particular timeslots identified by the first information (see paragraphs 198, 200: transmission on PUSCH as configured).  
Talarico as applied above is not explicit as to, but Ying teaches the configured uplink grant including second information identifying a plurality of consecutive instances of the UL shared channel within a timeslot, wherein the second information is applicable to all of the particular timeslots identified by the first information (see abstract, paragraphs 8-9: PUSCH repetitions, time domain allocations; paragraph 266: PUSCH bitmap of minislots within period, indication of starting symbol and length).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage resources as in Ying when implementing the method of Talarico. The motivation would be to reduce signaling overhead.
For Claims 32 and 42, while Talarico does teach the configured grant to be periodic (see paragraphs 87-88), Talarico as applied above is not explicit as to, but Ying teaches the method, wherein each instance of the UL shared channel comprises a plurality of consecutive symbols within a timeslot (see abstract, paragraph 266-267: starting symbol and length).  
Thus it would have bene obvious to one of ordinary skill in the art at the time the application was filed to use the standard values for indicating resources as in Ying when implementing the method of Talarico. One of ordinary skill in the art would have been able to do so with the reasonably predictable result of using a known type of indicator for indicating known values.
For Claims 33 and 43, Talarico further teaches the method, wherein the first information includes: 
a periodicity parameter indicating an uplink periodicity for configured resources (see paragraph 87: periodicity), and 
an allowance parameter indicating a number of timeslots, within each uplink periodicity, during which transmission on the UL shared channel is allowed  (see paragraphs 86-87: periodicity, offset, duration; paragraph 88: subset or full set).  
For Claims 34 and 44, Talarico further teaches the method, wherein the allowance parameter indicates a number of consecutive timeslots within each uplink periodicity during which transmission on the UL shared channel is allowed (see paragraphs 86-87: duration indicates consecutive resources such as slots).  
	For Claims 35 and 45, Talarico further teaches the method, wherein: the first information also identifies a starting timeslot within the number of consecutive timeslots indicated by the periodicity parameter (see paragraphs 86-87: starting slot); and the particular timeslots include the number of consecutive timeslots beginning with the starting timeslot (see paragraphs 86-87).  
For Claims 36 and 46, Talarico further teaches the method, wherein: the allowance parameter comprises a first bitmap including a first plurality of bits (see paragraphs 86-87: bitmap); and 
each bit in the first bitmap indicates whether transmission on the UL shared channel is allowed during a particular one of the consecutive timeslots (see paragraph 88: subset or full set of resources indicated).  
For Claims 37 and 47, Talarico further teaches the method, wherein the configured uplink grant also indicates one or more of the following: 
whether the configured uplink grant applies to all of the particular timeslots identified by the first information, or only to a subset of the particular timeslots identified by the first information (see paragraph 88: subset or full set of resources indicated); and 
traffic classes to which the configured uplink grant applies.  
For Claims 38 and 48, Talarico further teaches the method, wherein the information transmitted on the at least one instance of the UL shared channel comprises transport blocks associated with respective at least one hybrid ARQ (HARQ) process (see paragraphs 27, 38: DL HARQ, paragraph 149: UL data TBs, paragraph 104, Table 3).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the HARQ process as in Talarico when implementing the method of Talarico and Ying. One of ordinary skill would have been able to do so with the reasonably predictable result of providing feedback in a known manner and ensuring reliability of the transmissions.
 
Claim(s) 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talarico et al. (US 2021/03385855) and Ying et al. (US 2019/0053211) as applied to claims 29 and 39 above, and further in view of ETSI TS 138 214 V15.2.0 ((2018-07), “5G; NR; Physical layer procedures for data”) and Vilaipornsawai et al. (US 2020/0052827).
For Claims 30 and 40, Talarico as applied above is not explicit as to, but Ying further teaches the method wherein: each timeslot includes a plurality of symbols (see paragraphs 226, 266); and
the second information includes a periodicity of the one or more consecutive instances of the UL shared channel within a timeslot (see abstract, paragraph 266: periodicity in slots and indication of the starting symbol).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage resources as in Ying when implementing the method of Talarico. The motivation would be to reduce signaling overhead.
The references as applied above are not explicit as to, but Vilaipornsawai teaches a periodicity in symbols (see abstract, paragraphs 72, 84: slot based PUSCH repetition, consecutive slots with same symbol allocation in each slot).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include a periodicity in symbols as in Vilaipornsawai when implementing the method of Talarico and Ying. One of ordinary skill would have been able to do so with the reasonably predictable result of providing configuration information at an appropriate resolution.

Claim(s) 31 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talarico et al. (US 2021/03385855) and Ying et al. (US 2019/0053211) as applied to claims 29 and 39 above, and further in view of Vilaipornsawai et al. (US 2020/0052827).
For Claims 31 and 41, Talarico as applied above is not explicit as to, but Ying teaches the method, wherein the second information indicates respective starting positions of the one or more consecutive instances of the UL shared channel within a timeslot (see abstract, paragraph 266).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage resources as in Ying when implementing the method of Talarico. The motivation would be to reduce signaling overhead.
The references as applied above are not explicit as to, but Vilaipornsawai teaches respective starting positions (see abstract, paragraphs 72, 84).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include a periodicity in symbols as in Vilaipornsawai when implementing the method of Talarico and Ying. One of ordinary skill would have been able to do so with the reasonably predictable result of providing configuration information at an appropriate resolution.

Response to Arguments
The amendment filed 15 August 2022 has been entered.
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are not persuasive. The claims remain rejected under 35 USC 103.
Please note that applicant’s arguments are directed to a feature that is not claimed. The claim recites “a plurality of consecutive instances of the UL shared channel”, not “multiple consecutive PUSCH” as applicant argues. Therefore, the information identifying the plurality of PUSCH resources for the plurality of PUSCH repetitions in cited paragraphs of Ying reads on the claimed matter. As for the second information being applicable to all of the particular timeslots identified, cited portions of Ying (abstract, paragraphs 8-9) do have this teaching. Moreover, in the paragraphs of Ying cited by applicant (89-92), Ying makes clear that this scheduling information is semi-persistent and is applicable to the particular timeslots identified.
With regards to the unclaimed “multiple consecutive PUSCH”, please see pertinent reference Wang et al. (US 2021/0250142) which does teach scheduling multiple PUSCHs with a single grant (see paragraphs 170, 175).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2021/0250142) teaches scheduling for multiple PUSCH. Wang et al. (US 2020/0367265) teaches scheduling PUSCH in multiple consecutive slots. Chatterjee et al. (US 2019/0149365) teaches semi-persistent scheduling of PUSCH using a start length indicator value. Oh et al. (US 2021/0168849) teaches scheduling PUSCH in consecutive slots.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        9/28/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466